          Case 2:18-cv-01327-JGZ Document 55 Filed 10/30/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Barry M Lynch,                                   NO. CV-18-01327-PHX-JGZ
10                  Plaintiff,
                                                     JUDGMENT OF DISMISSAL IN A
11   v.
                                                     CIVIL CASE
12   Inter-Con Security Systems Incorporated,
13                  Defendant.
14
15            Decision by Court. This action came for consideration before the Court. The

16   issues have been considered and a decision has been rendered.

17            IT IS ORDERED AND ADJUDGED, pursuant to the parties’ Joint Stipulation

18   of Dismissal with Prejudice, that this case is dismissed with prejudice.

19
20                                              Brian D. Karth
                                                District Court Executive/Clerk of Court
21
22   October 30, 2019
                                                s/ Ortiz
23                                       By     Deputy Clerk
24
25
26
27
28
